FILED
                            NOT FOR PUBLICATION                              SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10285

               Plaintiff - Appellee,             D.C. No. 4:06-CR-00698-DLJ

  v.

VERNON ALVIN LOUISVILLE, Jr.,                    MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    D. Lowell Jensen, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Vernon Alvin Louisville, Jr. appeals pro se from the district court’s order

denying his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Louisville contends his sentence does not reflect the reduction provided for

in Amendment 706 of the United States Sentencing Guidelines. The district court

properly denied the motion on the ground that Louisville had already received the

benefit of the Guidelines amendment as he pleaded guilty and was sentenced after

the amendment went into effect.

      AFFIRMED.




                                         2                                   09-10285